*297Concurring Opinion by
Judge Barry:
I concur in the Order of the Court that the Appeal Board should be affirmed but on a different basis than that set forth in Judge Blatt’s opinion.
The record shows that the claimant no longer received benefits as of January 1974 when her employer filed a petition for termination. This termination of benefits constituted actual notice to the claimant. I believe she had a duty to inquire about her rights to a hearing since she no longer was receiving her accustomed checks. For this reason, I concur in the result.